LAW L|BF?AHY

NO. 3045l

IN THE SUPREME COURT OF THE STATE OF HAWAlT

    
 

MICHAEL C. TIERNEY, Petitioner,

’ vs.

@3"`?!..:5

  

ORlGlNAL PROCEEDlNG
(CR. NO. 08-l~O869)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's
petition for a writ of habeas corpus, it appears that petitioner
seeks a writ of habeas corpus releasing him on bail pending his
appeal before the intermediate court of appeals in No. 29993.
Habeas corpus is not a vehicle for release on bail pending appeal
and this court does not have jurisdiction to order petitioner's"
release on bail pending appeal in No. 29993. §§§ HRS § 660~3
(l993); HRAP 9(b). Therefore,

IT 15 HEREBY ORDERED that the petition for a writ of

habeas corpus is dismissed.

DATED: Honolulu, HawaiUq May 4, 2010.

+5¢,,,,,¢¢¢__ a .“'r\o¢+